DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claims 1-16 are pending.  The fusion protein product administered in the methods of independent claims 1, 11, and 15 is free of the art as evidenced by claims 1-5 of U.S. Patent No. 9,469, 683 issuing from U.S. application 14/535,505 (parent to the instant application).  It is noted that the restriction requirement in the ‘505 application between (I) therapeutic fusion proteins and (II) methods of treatment was withdrawn.  See restriction requirement mailed 6/30/2015 and the final Office action mailed 6/1/2016 in the ‘505 application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification does not disclose the methods of claims 15-16.  The originally filed specification does not disclose methods of delivering Naglu enzyme activity to a cell deficient in Naglu enzyme activity comprising contacting the cell (claim 15) or nerve cell (claim 16).  While claims 15-16 were filed as original claims in parent applications 15/657,764 and 15/274,115, these method claims were not present in the earlier parent applications relied upon for priority. It is noted that the original claims in PCT/US09/43207 (published as WO .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-18, and 20-21 of U.S. Patent No. 8,563,691. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims administer fusion proteins of Naglu and IGF-II within the scope of the instant claims to treat Sanfilippo B disease.  The R37A mutation of instant claim 1 is found in issued claims 20-21.  The GAP spacer of instant claim 1 is found in issued claims 11-12.  The limitations of instant claims 2, 3, 5, 7, and 9 are found in issued claims 13, 14, 9, 16, and 16, respectively.  Intrathecal administration (see issued claim 9) is administering to the nervous system.  With respect to instant claim 8, administration of the therapeutic fusion protein in the issued claims to treat Sanfilippo B disease (MPS IIIB) would implicitly decrease accumulated heparan sulfate in lysosomes as the therapeutic fusion protein corrects the enzyme deficiency that causes the accumulation.  See Table 1.  With respect to SEQ ID NO: 1 in instant claim 1, amino acids 1-7 can be absent in the proteins encompassed by the issued claims (e.g. the issued claims include amino acids 8-67 of SEQ ID NO: 1 as in the instant claims) because the absence .

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-18, and 20-21 of U.S. Patent No. 8,563,691 in view of  Lebowitz et al. (U.S. Patent No. 7,560,424). 
The issued claims are as presented above but to not recite a pharmaceutical composition comprising a water-soluble carrier as recited in instant claim 10. 
Lebowitz et al. discloses that pharmaceutical compositions of targeted therapeutic lyosomal enzyme fusion proteins routinely include water-soluble carriers.  See at least column 22, lines 33-60.
It would have been obvious to administer the claimed therapeutic fusion protein in a pharmaceutical composition containing a water-soluble carrier.

Claims 1-8 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15 and 17-21 of U.S. Patent No. 9,376,480. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to overlapping embodiments of methods of treating Sanfilippo B disease by intrathecal injection (i.e. to the nervous system).  Treating Sanfilippo B disease as in the '480 claims would inherently decrease accumulated heparan sulfate in lysosomes as recited in 

Claims 1-4, 7-8, and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,469,683 in view of claims 4-5, 7-8, 10, and 12-13 of U.S. Patent No. 7,858,576. 
  The '683 claims disclose specific fusion proteins having the limitations of the instant claims.
The ‘576 claims are directed to targeting a therapeutic enzyme to a cell and treating a lysosomal storage disease with fusion proteins.  The particular fusion proteins required by the instant claims are not claimed.
It would have been obvious to use the ‘683 fusion proteins in the methods of the ‘576 claims in order to treat the lysosomal storage disease Sanfilippo B and deliver the NaGlu enzyme to a cell deficient in that activity.  One would have been motivated to do so as it would have been well known at the time of the invention that NaGlu is the enzyme deficiency present in the lysosomal storage disease Sanfilippo B.  Treating Sanfilippo B disease would inherently decrease accumulated heparan sulfate in lysosomes as recited in instant claim 8 as this is the substance that inappropriately accumulates in this disease and that the lysosomal enzyme of the .  

Claims 1-4, 7-8, and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,469,683 in view of claims 1, 14, and 16-17 of U.S. Patent No. 7,560,424. 
The '683 claims disclose specific fusion proteins having the limitations of the instant claims.
The ‘424 claims are directed to targeting a therapeutic enzyme to a cell and treating a lysosomal storage disease with fusion proteins.  The particular fusion proteins required by the instant claims are not claimed.
It would have been obvious to use the ‘683 fusion proteins in the methods of the ‘424 claims in order to treat the lysosomal storage disease Sanfilippo B and deliver the NaGlu enzyme to a cell deficient in that activity.  One would have been motivated to do so as it would have been well known at the time of the invention that NaGlu is the enzyme deficiency present in the lysosomal storage disease Sanfilippo B.  Treating Sanfilippo B disease would inherently decrease accumulated heparan sulfate in lysosomes as recited in instant claim 8 as this is the substance that inappropriately accumulates in this disease and that the lysosomal enzyme of the claims remediates.  This would reduce the severity of at least one feature of Sanfilippo B disease as in instant claim 7.  

s 1-4, 7-8, and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,469,683 in view of claims 1, 3, 13, 15, and 24-29 of U.S. Patent No. 8,492,337. 
The '683 claims disclose specific fusion proteins having the limitations of the instant claims.
The ‘337 claims are directed to targeting a therapeutic enzyme to a cell and treating a lysosomal storage disease with fusion proteins.  The particular fusion proteins required by the instant claims are not claimed.
It would have been obvious to use the ‘683 fusion proteins in the methods of the ‘337 claims in order to treat the lysosomal storage disease Sanfilippo B and deliver the NaGlu enzyme to a cell deficient in that activity.  One would have been motivated to do so as it would have been well known at the time of the invention that NaGlu is the enzyme deficiency present in the lysosomal storage disease Sanfilippo B.  Treating Sanfilippo B disease as in the '337 claims would inherently decrease accumulated heparan sulfate in lysosomes as recited in instant claim 8 as this is the substance that inappropriately accumulates in this disease and that the lysosomal enzyme of the claims remediates.  This would reduce the severity of at least one feature of Sanfilippo B disease as in instant claim 7.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-7 and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating Sanfilippo B disease (MPS BIII) where the accumulation of heparan sulfate in lysosomes is decreased, does not reasonably provide enablement for all methods embraced by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 1 is directed to a method of treating Sanfilippo B disease (MPS IIIB) by administering to a subject in need of treatment the recited therapeutic fusion protein.  Claim 7 is dependent upon claim 1 and recites administering the therapeutic fusion protein “in an amount effective to reduce the severity or frequency, or delay the onset of, at least one symptom or feature of MPS IIIB.  Claim 11 is directed to a method of ameliorating the symptoms of Sanfilippo B disease (MPS IIIB) by administering to a subject in need of treatment the recited therapeutic fusion protein.
The specification defines “treating” as administration of a therapeutic fusion protein that
partially or completely alleviates, ameliorates, relieves, inhibits, delays onset of, reduces severity
of and/or reduces incidence of one or more symptoms or features of a particular disease,
disorder, and/or condition. The specification discloses that such treatment may be of a subject
who does not exhibit signs of the relevant disease, disorder and/or condition and/or of a subject
who exhibits only early signs of the disease, disorder, and/or condition. Amelioration is also
disclosed as including prevention. See PGPUB 2021/0069304 at paragraphs [0035 and 0048].  All subjects are considered to be in need of preventing Sanfilippo B disease (MPS IIIB).  Claims 
Claim 1 does not require any particular therapeutic effect.  Claim 11 does not require ameliorating any particular symptom of  Sanfilippo B disease (MPS IIIB).  In view of the specification disclosure, “treatment” and “ameliorating the symptoms” is considered to include prevention and cure of the disease itself as well as any or all of its symptoms or features.  While claim 7 recites “reduce the severity or frequency, or delay the onset of, at least one symptom or feature of MPS IIIB,” this claim is also considered to include prevention (delay onset indefinitely) and cure (reduce severity completely).  The subjects of claims 1 and 11 are not required to have Sanfilippo B disease and the specification makes clear that the subjects treated may not exhibit signs of the disease.  There is no evidence of record or reason to believe that administration of the targeted therapeutic fusion protein of claims 1 and 11 would prevent or cure Sanfilippo B disease (also known as mucopolysaccharidosis Type IIIB or MPS IIIB).  In addition, symptoms and features of Sanfilippo B disease include hearing loss, delayed speech development, motor skill deficits, and mental retardation.  (See Concino et al. (U.S. Patent Application Publication 2011/0318327, of record) at paragraph [0030].)  There is no evidence of record or reason to believe that administration of the targeted therapeutic fusion protein of claims 1 or 11 would prevent or reverse (partially or fully, i.e. cure) any of these features.  The specification does not disclose or provide guidance on those amounts or administration intervals wherein administration results in reduced intensity, severity, or frequency, or delayed onset of at least one symptom or feature of MPS IIIB.  (See claims 7 and 9.)
The specification provides no examples of administering the targeted therapeutic fusion

The claims would constitute undue experimentation to practice as claimed in view of
their breadth and the limited direction and guidance set forth in the specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa